COURT OF APPEALS OF VIRGINIA


Present:    Judges Bumgardner, Kelsey and Senior Judge Hodges


VIRGINIA DEPARTMENT OF HEALTH/
 COMMONWEALTH OF VIRGINIA
                                             MEMORANDUM OPINION*
v.   Record No. 2096-02-2                         PER CURIAM
                                              DECEMBER 31, 2002
SUSAN ANN ELMORE


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Jerry W. Kilgore, Attorney General; Judith
             Williams Jagdmann, Deputy Attorney General;
             Edward M. Macon, Senior Assistant Attorney
             General; Scott John Fitzgerald, Assistant
             Attorney General, on brief), for appellant.

             (B. Mayes Marks, Jr.; Marks and Williams,
             P.C., on brief), for appellee.


     Virginia Department of Health/Commonwealth of Virginia

(employer) contends the Workers' Compensation Commission erred

in finding that Susan Ann Elmore proved that (1) her hyperacusis

and tinnitus were causally related to her compensable April 13,

1999 injury by accident; and (2) the two-year statute of

limitations contained in Code § 65.2-601 did not bar her claim.

Upon reviewing the record and the parties' briefs, we conclude

that this appeal is without merit.     Accordingly, we summarily

affirm the commission's decision.     Rule 5A:27.



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                           I.    Causation

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.

684, 688, 376 S.E.2d 814, 817 (1989).

     In ruling that claimant proved that her hyperacusis and

tinnitus were causally related to her compensable April 13, 1999

injury by accident, the commission found as follows:

          [W]e find nothing in the previous medical
          reports to substantiate that the claimant
          suffered from this condition prior to that
          date. While [Lorraine Klein] Gardner's
          audiology report indicated that the claimant
          had a several year history of increase in
          problems, this is not determinative in the
          absence of other medical documentation. In
          addition, we note that this evaluation took
          place in May and June of 2000, more than a
          year after the accident. Therefore, such a
          history does not negate the claimant's
          contention that the condition began with, or
          certainly worsened after, the April 13,
          1999, accident. Drs. [Nathan] Zasler,
          [Richard L.] Prass, and [Howard N.] Gutnick
          have made a causal connection between the
          claimant's tinnitus, hyperacusis problems,
          and the original accident. The record
          offers no evidence from any healthcare
          provider who has examined the claimant to
          indicate otherwise.

     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

                                - 2 -
Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401

S.E.2d 213, 215 (1991).    In its role as fact finder, the

commission was entitled to weigh the medical evidence.    The

commission did so and discounted Gardner's notation that

claimant had a several year history of increasing problems, and

accepted the uncontradicted opinions of Drs. Zasler, Prass, and

Gutnick.   Their opinions constitute credible evidence to support

the commission's decision.    Accordingly, we will not disturb

that decision on appeal.

                    II.    Statute of Limitations

                To perfect a claim for benefits under
           the [Virginia Workers' Compensation Act], an
           employee must file notice of the claim with
           the commission within two years of the
           accident. This notice must include all
           specific injuries an employee contends are
           compensable. "Timely filing of an original
           claim is jurisdictional, and a claimant
           bears the burden of proving his claim is
           timely filed."

Johnson v. Paul Johnson Plastering and Nat'l Sur. Corp., 37

Va. App. 716, 723, 561 S.E.2d 40, 43 (2002) (citations omitted).

"The purpose of filing with the commission is to provide all

parties with notice of the potential issues in a case."      Id. at

723, 561 S.E.2d at 44.

                The intent and purpose of Code
           § 65.2-601 is to require notice to the
           employer of its potential liability for an
           injury sustained by an employee. Formal
           pleadings are not required. So long as the
           claimant's notice advises the commission of
           necessary elements of this claim, "'it
           activates the right of the employee to
                                - 3 -
          compensation and . . . invokes the
          jurisdiction of the Industrial Commission.'"

Metro Machine Corp. v. Sowers, 33 Va. App. 197, 204, 532 S.E.2d

341, 345 (2000) (citations omitted).

     Claimant's initial Claim for Benefits filed with the

commission on July 9, 1999 listed the following injuries:

"twitches (muscle); muscle spasms; head & neck pain; hip pain;

speech difficulties."   That claim also listed "speech apraxia;

occipital neuritis ongoing; fibromyalgia" as the "nature or name

of disease."

     On March 9, 2001, claimant and employer executed an order

setting forth their agreements.   That order indicated that the

parties agreed that "claimant suffered multiple injuries" in the

April 13, 1999 accident.   Deputy Commissioner Mercer entered the

order on March 9, 2001.

     The medical records established that as early as May 2000,

Gardner, an audiologist, to whom claimant had been referred by

Dr. Zasler, claimant's treating physician, indicated that she

was seeing claimant for an evaluation "to investigate a

diagnosis of hyperacusis."   A copy of that report was sent to

Managed Care Innovations, who was working with claimant on

behalf of employer.

     In a June 29, 2000 medical report from Dr. Zasler to Paula

Day, the case manager assigned to claimant's claim by Managed

Care Innovations, Dr. Zasler indicated that "it is my

                              - 4 -
opinion . . . that Ms. Elmore's audiologic complaints are,

indeed, accident-related and therefore, any care germane to this

complaint should be covered by worker's compensation."

     Upon Gardner's suggestion, claimant was referred to

Drs. Prass and Gutnick of Atlantic Coast Ear Specialists for a

full evaluation for hyperacusis.   Drs. Zasler, Prass, and

Gutnick continued to communicate with Day and/or other

representatives of Managed Care Innovations.   In a September 22,

2000 medical report, Dr. Prass indicated that the claimant was

suffering from "bilateral hyperacusis and tinnitus, the onset

which is temporally related to trauma of April 13, 1999."    That

report was sent to Day at Managed Care Innovations.

     In a November 9, 2000 letter from Dr. Gutnick to Kristie

McClaren of Managed Care Innovations, Dr. Gutnick enclosed

reports regarding claimant's evaluation for hyperacusis and

tinnitus.   Dr. Gutnick recommended that claimant be fitted with

ear devices to treat her hyperacusis and tinnitus, and he sought

authorization from Managed Care Innovations to obtain these

specialized devices.

     Credible evidence in this record demonstrates that

employer, through its representatives, had notice and actual

knowledge of claimant's potential claim for hyperacusis and

tinnitus and their causal relationship to her compensable work

injury, well within the two-year period following her April 13,

1999 injury by accident.   Employer agreed within that two-year
                               - 5 -
period that claimant sustained "multiple injuries" as a result

of the compensable April 13, 1999 work-related accident.

Employer chose not to specify each and every injury in the March

9, 2001 agreed order.   Thus, because employer agreed that

claimant sustained multiple injuries within the two-year period

following her compensable injury by accident and employer had

knowledge and notice of claimant's potential claim for

work-related hyperacusis and tinnitus within that period, the

commission did not err in invoking its jurisdiction and in

considering claimant's claim for those conditions.

     For these reasons, we affirm the commission's decision.

                                                           Affirmed.




                              - 6 -